Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Claims Objection -37 CFR 1.75(a)
2.	The following is a quotation of the 37 CFR 1.75(a):
              (a) The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

Claims 1-8 are rejected under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1:
             Claim 1 recites “a generation section that generates, on a basis of information regarding a first perception characteristic of a user with respect to a first sound emitted from an acoustic presentation section and information regarding a second perception characteristic of the user with respect to a second sound emitted by a tactile stimulus presented from a tactile data presentation section, tactile data …”, lines 2-10.  However, it is unsure from the claim whether or not features “a first sound emitted from an acoustic presentation section” and  “a second sound emitted by a tactile stimulus presented from a tactile data presentation section” are structurally included in the information processing device claimed in claim 1 because claim 1, as currently recited, comprises only a generation section as its structure.  Accordingly, the boundary of the subject matter recited in  claim 1 is not positively defined and/or delineated since the features “a first sound emitted from an acoustic presentation section” and  “a second sound emitted by a tactile stimulus presented from a tactile data presentation section” are not positively recited in claim 1 as the claimed structure/element.  This would  make the scope of the invention uncertainty.

            In claims 7 and 8:
            See the objection to under 37 CFR 175(a) applied to claim 1 above since limitations recited in claims 7 and 8 also contain a similar limitations as of claim 1 above.
             Claims 2-6 are also objected to under 37 CFR 175(a) as applied to claim 1 above because they are dependent upon claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

           The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements/steps as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  claim 8 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
In other words, claim 8 is directed to a computer program itself which is non-statutory
 because it is not:  
                   A process, or
                   A machine, or
                   A manufacture, or
                   A composition of matter.

Applicant is suggested to amend claims1, 7 and 8 as follows or similar thereto  in order to better define the claimed subject matter, clarify the scope of the invention, and overcome all of objections to and rejections applied to the claims, set forth in this Office action.
            1.  (Suggestion)  An information processing device, comprising: 
            an acoustic presentation section that emits a first sound;
            a tactile data presentation section that emits a second sound by a tactile stimulus; and
            a generation section that generates, on a basis of information regarding a first perception characteristic of a user with respect to [[a]] the first sound the second sound representing of the tactile stimulus of emitting the second sound that is not perceived by the user.
             7.  (Suggestion) An information processing method to be executed by a computer, the method comprising: 
             emitting a first sound using an acoustic presentation section;
             emitting a second sound by a tactile stimulus presented from a tactile data presentation section; and
              generating, on a basis of information regarding a first perception characteristic of a user with respect to [[a]] the first sound the second sound representing of the tactile stimulus of emitting the second sound that is not perceived by the user.
               8.  (Suggestion)  A non-transitory computer readable medium stored thereon a program and when executed by a computer, [[for]] causing [[a]] the computer to perform: 
               emitting a first sound using an acoustic presentation section;
               emitting a second sound by using a tactile stimulus presented from a tactile data presentation section; and
               generating, on a basis of information regarding a first perception characteristic of a user with respect to [[a]] the first sound the second sound 
                                                            Prior Art consideration
Prior art searches have been performed, and a number of relevant references has been found including the US 9,886,091 as the closest prior, which is directed to a similar concept of the claimed invention, mainly includes  a processing unit comprising:   a generation section see Fig. 2)  that generates, on a basis of information characteristic with respect to a first sound (sound from 103) emitted from an acoustic presentation section (103) and information with respect to a second sound (sound from 101) emitted by a tactile stimulus presented from a tactile data presentation section (11), tactile data (data out from 105).   However,  there is at least a difference between the closest prior art and the claimed invention is that the closet prior art fails to include specific details of a generation section  that generates, on a basis of information regarding a first perception characteristic of a user with respect to a first sound emitted from an acoustic presentation section  and information regarding a second perception characteristic of the user with respect to a second sound  emitted by a tactile stimulus presented from a tactile data presentation section, tactile data presenting of the tactile stimulus of emitting the second sound that is not perceived by the user, as recited in claim 1, or functionally recited in claims 7 and 8.
             Other references of the record are also directed to a concept of the claimed invention, but none of them teaches nor fairly suggest any feature or obvious improvement  that is directed to the processing unit and its functional operation identified above as the difference between the closest prior and the claimed invention so that it can be relied upon to modify the closest prior art  to derive the claimed invention  as recited in claim.  

                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus having a sound signal processing unit to process sound input and/or tactile signal to produce an output signal associated with the tactile signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688